 1

 2

 3

 4

 5

 6

 7

 8
                        UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11   SEPARATOR TECHNOLOGY SOLUTIONS Case No. 1:18-cv-01352-DAD-SAB
     US INC.,
12                                  ORDER GRANTING EXTENSION OF
                Plaintiff,          TIME FOR DEFENDANT TO FILE A
13                                  RESPONSIVE PLEADING AND
           v.                       CONTINUING MANDATORY
14                                  SCHEDULING CONFERENCE
     INSIGHT BREWING COMPANY, LLC,
15                                  (ECF No. 10)
                Defendant.
16

17

18         Plaintiff Separator Tecnology Solutions US, Inc., filed this action in Fresno County

19 Superior Court on September 17, 2018, which was removed to the above-entitled court on
20 October 1, 2018. (ECF No. 1.) On November 7, 2018, the Court ordered Defendant to either file

21 a stipulation to extend the time to respond to the complaint and request to continue the

22 scheduling conference, or otherwise file a responsive pleading by November 17, 2018. (ECF

23 No. 9.) On November 16, 2018, the parties submitted a stipulation requesting an extension until

24 November 30, 2018, for Defendant to file a responsive pleading or motion to dismiss, and

25 requesting the mandatory scheduling conference, currently scheduled for November 20, 2018, to

26 be continued for a period of sixty (60) days. (ECF No. 10.)
27 ///

28 ///


                                                   1
 1          Pursuant to the stipulation of the parties, IT IS HEREBY ORDERED that:

 2          1.      Defendant’s responsive pleading or motion to dismiss shall be filed on or before

 3                  November 30, 2018; and

 4          2.      The mandatory scheduling conference currently scheduled for November 20,

 5                  2018, at 3:00 p.m., shall be continued until January 29, 2018, at 10:30 a.m.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        November 16, 2018
                                                         UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                     2
